DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " of the each transmission port " in Line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " of the each transmission port " in Line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US Publication Number 2014/0320510, hereinafter “Ramachandran”) in view of Kuo (US Publication Number 2016/0219226) further in view of Todaka et al. (US Publication Number 2014/0112131, hereinafter “Todaka”).

6.	As per claims 1 and 11, Ramachandran teaches a method and scanning system comprising: a display device (160, display device) comprising: a plurality of transmission ports corresponding to at least two different protocols sequentially (display devices are 
Ramachandran does not appear to explicitly disclose coupled to the plurality of transmission ports and the memory and configured to scan at least two transmission ports wherein the processor sorts a plurality of scanning time lengths of the plurality of transmission ports in an ascending order, generates a scanning priority table after the plurality of scanning time lengths of the plurality of transmission ports are sorted, and scans at least two transmission ports according to the scanning priority table, a transmission port with a higher priority has a shorter scanning time length, and a transmission port with a lower priority has a longer scanning time length, and the transmission port with the higher priority is scanned before the transmission power with the lower priority is scanned.
However, Kuo discloses coupled to the plurality of transmission ports and the memory (plurality of ports seen in figure 2, P1 and P2)  and configured to scan at least two transmission ports wherein the processor sorts a plurality of scanning time lengths of the plurality of transmission ports in an ascending order (the processor 11, figure 2 
Ramachandran and Kuo are analogous art because they are from the same field of endeavor device port handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ramachandran and Kuo before him or her, to modify the port monitoring of Ramachandran to include the enhanced efficiency of port handling of Kuo because it allows for adaptability for a plurality of interfaces
One of ordinary skill would be motivated to make such modification in order to reduce user delays in utilizing a display. Therefore, it would have been obvious to combine Kuo with Ramachandran to obtain the invention as specified in the instant claims.

However Todaka discloses the transmission port with the higher priority is scanned before the transmission power with the lower priority is scanned (figure 3, paragraphs 53, 64 and 65, claim 5 higher priority has shorter time length).
Todaka, Ramachandran and Kuo are analogous art because they are from the same field of endeavor device port handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Todaka, Ramachandran and Kuo before him or her, to modify the priority of Ramachandran/Kuo to include the prior mechanism of Todaka because it allows for adaptability for data transfers.
One of ordinary skill would be motivated to make such modification in order to enhance data flow in a priority systems (paragraph 8). Therefore, it would have been obvious to combine Todaka with Ramachandran/Kuo to obtain the invention as specified in the instant claims. 

7.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 7 and 17, Ramachandran teaches a method and system, wherein after the plurality of transmission ports are completely scanned, the processor enters a sleep mode if no data signal is received by the transmission ports (the standby mode of operation is utilized when no data control signal present, figure 4 step 402).
  

Allowable Subject Matter
8.	Claims 2 – 6, 8 – 10, 12 – 16, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9. 	Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. Applicant argues the limitations of the scanning time length being taught by the prior art.
With respect to the Applicant’s arguments the Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner notes that additional claims have been cited which contain allowable subject matter however another alternative to enhance compact prosecution and place the claims closer to allowability would consist of addressing the 112 issues above and to better elaborate the term “stably” in claims 1 and 11.  The Examiner is available for a phone discussion to determine wording that would better exemplify the points made in Applicant’s arguments over the prior art.


	


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184